Name: Commission Regulation (EEC) No 585/86 of 28 February 1986 laying down the level of the accession compensatory amounts for milk and milk products in trade with Spain
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural policy;  Europe
 Date Published: nan

 1 . 3 . 86 Official Journal of the European Communities No L 57/35 COMMISSION REGULATION (EEC) No 585/86 of 28 February 1986 laying down the level of the accession compensatory amounts for milk and milk products in trade with Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 466/86 of 25 February 1986 determining the general rules for the system of accession compensatory amounts for milk and milk products on account of the accession of Spain ('), and in particular Article 6 thereof, Whereas Article 2 of. Council Regulation (EEC) No 466/86 fixed, on the basis of the first paragraph of Article 72 ( 1 ) and of Article 98 (2) of the Act of Accession of Spain and Portugal, the criteria to enable the levels of the accession compesatory amounts for milk and milk products to be determined ; whereas these levels ahould be fixed for the 1985/86 milk year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The accession compensatory amounts applicable until the end of the 1 985/86 marketing year in trade between the Community as constitued at 31 December 1985 and Spain, and in trade between Spain and third countries for the milk and milk products listed in the Annex hereto shall be as shown in this Annex. Article 2 This Regulation shall enter into force on 1 March 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 53 , 1 . 3 . 1986, p. 23 . No L 57/36 Official Journal of the European Communities 1 . 3 . 86 ANNEX Accession compensatory amounts aplicable in trade with Spain (Amounts to be charged on imports and granted on exports by Spain) CCT heading No Description Compensatory amount in ECU/ 100 kg net weight (except where otherwise indicated) ex 04.01 Milk and cream, fresh, not concentrated or sweetened (excluding goat's and sheep's milk and cream) : A. Of a fat content, by weight, not exceeding 6 % : I. Yoghurt, kephir, curdled milk, whey, buttermilk and other fermented or acidified milk : I  Whey   Other, of a fat content, by weight :  not exceeding 0,6 % 1,51  exceeding 0,6 % (') II . Other 0 I B. Other (') 04.02 Milk and cream, preserved, concentrated or sweetened : A. Not containing added sugar : I. Whey  II . Milk and cream, in powder or granules and of a fat l content by weight :  not exceeding 1,5 % , intended for human consump ­ tion (2) 69,76  exceeding 1,5 % but not exceeding 29 % 63,63  exceeding 29 % but not exceeding 45 % 59,84  exceeding 45 % 50,58 III . Milk and cream, other than in powder or granules and of a fat content, by weight :  not exceeding 1 1 % 25,71  exceeding 1 1 % (') B. Containing added sugar : I. Milk and cream, in powder or granules : a) Special milk for infants, in hermetically sealed containers of a net capacity of 500 g or less and of a fat content, by weight, exceeding 10 % but not exceeding 27 % 0,6363 per kg (3) b) Other, of a fat content by weight :  not exceeding 1,5% , intended for human consumption (2) 0,6976 per kg (3)  exceeding 1,5 % but not exceeding 29 % 0,6363 per kg (3)  exceeding 29 % but not exceeding 45 % 0,5984 per kg (3)  exceeding 45 % 0,5058 per kg (3) II . Milk and cream, other than in powder or in granules , and of a fat content, by weight :  not exceeding 9,5 % 20,25 (4)  exceeding 9,5 % 0 1 . 3 . 86 No L 57/37Official Journal of the European Communities CCT heading No Description Compensatory amount in ECU/ 100 kg net weight (except where otherwise indicated) 04.03 Butter : A. Of a fat content, by weight :  of less than 80 % 0,4798 (*)  of 80 % or more but less than 82 % 38,38  exceeding 82 % but not exceeding 84 % 39,34  exceeding 84 % 0,4798 (&lt;) 04.04 Cheese and Curd : A. Emmentaler, Gruyere , Sbrinz, Berkase, Appenzell , Vacherin fribourgeois, Vacherin Mont d'Or and Tete de moine, not grated or powdered 44,89 B. Glaris herb cheese (known as Schabziger), made from skimmed milk and mixed with finely-ground herbs 30,00 ex C. Blue-veined cheese, not grated or powdered 1  Roquefort ¢   Other (excluding cheeses made exclusively from sheeps or goat's milk) 21,85 D. Processed cheese , not grated or powdered 83,01 E. Other : I. Not grated or powdered, of a fat content, by weight, not exceeding 40 % and a water content, by weight, in the non-fat solids : ex a) Not exceeding 47 % :  Parmigiano Reggiano, Peccorino Romano, Peccorino Sardo and Grana Padano   Other (excluding cheeses manufactured exclusively from sheep's or goat's milk) 60,00 b) Exceeding 47 % but not exceeding 72 % : 1 . Cheddar 83,01 ex 2 . Other (excluding cheeses manufactured exclusively from sheep's or goat's milk) .52,75 c) Exceeding 72 % (excluding cheeses manu ­ factured exclusively from sheep's or goat's milk) 45,00 II . Other : a) Grated or powdered 60,00 b) Other (excluding cheeses manufactured exclusively from sheep's or goat's milk) 25,00 17.02 A. Lactose and Lactose syrup : II . Other (than those containing in the dry state , 99 % or more by weight of the pure product) 16,19 21.07 F. Flavoured or coloured sugar syrups : I. Lactose syrup 16,19 No L 57/38 Official Journal of the European Communities 1 . 3 . 86 CCT heading No Description Compensatory amount in ECU/ 100 kg net weight (except where otherwise indicated) 23.07 Molasses or sweetened forage ; other preparations of a kind used in animal feeding : ex B. Other, containing starch , glucose, glucose syrup, malto ­ dextrine and/or maltrodextrine syrup, falling within subheadings 17.02 B and 21.07 F II , and milk products : I. Containing starch , glucose, glucose syrup, malto ­ dextrine or maltodextrine syrup : a) Containing no starch or containing 10 % or less by weight of starch : 3 . Containing not less than 50 % but less than 75 % by weight of milk products 4 . Containing not less than 75 % by weight of milk products  b) Containing more than 10 % but not more than 30 % by weight of starch : 3 . Containing not less than 50 % by weight of milk products 0 c) Containing more than 30 % by weight of starch : 3 . Containing not less than 50 % by weight of milk products -0 II . Containing no starch, glucose, glucose syrup, malto ­ dextrine, or maltodextrine syrup, but containing milk products  1 . 3 . 86 Official Journal of the European Communities No L 57/39 Notes (') The compensatory amount per 100 kg net of these products shall be equal to the sum of the following components :  an amount corresponding to the quantity of milk fat, expressed as a percentage, contained in 100 kg net of the product multiplied by 0,0429 ECU,  an amount corresponding to the quantity in kg of the non-fat part contained in 100 kg net of the product multiplied by 0,015108 ECU. (2) 'Products intended for human consumption' are products other than those denatured in accordance with the provisions of Regulation (EEC) No 1725/79 or Regulation (EEC) No 3714/84, or those imported into Spain under the arrangements laid down in Regulation (EEC) No 1624/76. (3) The compensatory amount per 100 kg net of these products shall be equal to the sum of :  the amount per kg indicated multiplied by the weight of milk and cream contained in 100 kg of finished product,  an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to the compensatory amount applicable to 1 kg of white sugar. (4) The compensatory amount per 1 00 kg net of these products shall be equal to the sum of :  the amount indicated,  an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to the compensatory amount applicable to 1 kg of white sugar. (*) The compensatory amount per 100 kg net of these products shall be equal to the sum of the following components :  an amount corresponding to the quantity of milk fat expressed as a percentage, contained in 100 kg net of the product, multiplied by 0,0429 ECU, and  an amount corresponding to the quantity in kg of the non-fat milk solids contained in 100 kg net of the product multiplied by 0,015108 ECU,  an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to the compensatory amount applicable to 1 kg of white sugar. (') The compensatory amount for 100 kg net of these products shall be equal to the amount indicated multi ­ plied by the weight of the fat contained in 100 kg of finished product. (^ The compensatory amount for 100 kg net weight of these products shall be equal :  in the case of products falling within subheading 23.07 B I b) 3 , to the accession compensatory amount for 100 kg of maize multiplied by the coefficient 0,16,  in the case of products falling within subheading 23.07 B I c) 3 , to the accession compensatory amount for 100 kg of maize multiplied by the coefficient 0,50 . N.B. : In the case of goat's and sheep's milk and cream and of cheese manufactured exclusively from these products :  the analysis check shall be carried out by immunochemical and/or electrophoretic methods, supple ­ mented as necessary by HPLC analyses,  the party concerned shall be obliged, when completing the customs formalities, to state in the declaration provided for this purpose that the milk or cream in question consists solely of the product obtained exclusively from sheep or goats or, as appropriate , that the cheese in question was manufactured exclusively from sheep's or goat's milk .